Citation Nr: 0329578	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  96-11 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C. § 1151 for a low back disability, claimed as due 
to hospitalization at a Department of Veterans Affairs (VA) 
facility in August 1991.

2.  Entitlement to service connection for a left knee 
disability on a secondary basis.


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at 
law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to April 
1945.

This case was last before the Board of Veterans' Appeals (the 
Board) in December 2001.  The Board's decision denied the 
veteran's claim of entitlement to VA benefits under the 
provisions of 38 U.S.C. § 1151 for aggravation of a pre-
existing low back disability, claimed by the veteran to have 
been sustained during an August 1991 VA hospitalization.  The 
Board also denied entitlement to service connection for a 
left knee disability, claimed as secondary to the back 
disorder.

The veteran appealed the Board's December 2001 decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In November 2002, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Remand.  An Order of 
the Court dated November 20, 2002 granted the motion and 
vacated the Board's decision.  This case was remanded for 
further development, readjudication and disposition in 
accordance with the Court's Order.


REMAND

After having reviewed the veteran's VA claims folder, and to 
ensure compliance with the Court's Order, the Board believes 
that a remand is necessary.

The Veterans Claims Assistance Act of 2000

The Court's Order of November 2002 in essence adopted the 
Joint Motion for Remand, which determined that the Board's 
decision of December 2001 did not contain adequate reasons 
and bases to support its conclusion that VA provided adequate 
notice of the information and evidence necessary to 
substantiate the veteran's claims pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107].  The Joint Motion disagreed with 
the Board's analysis that documents in the claims file 
satisfied the notice requirements of the VCAA, in particular, 
the requirement that the notice indicate which portion of any 
information or evidence necessary to substantiate the claim 
would be provided by the claimant and which portion must be 
provided by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) [when VA receives substantially complete 
application for benefits, it has an obligation to notify 
claimant of any information and medical or lay evidence 
necessary to substantiate the claim].  In essence, the Joint 
Motion, as adopted by the Court, found that the notice 
requirements of the VCAA had not been satisfied.

In this case, the record does not show that the veteran was 
given notice of the division of responsibilities between him 
and the VA in obtaining evidence necessary to substantiate 
his claim for increased disability rating.  See Quartuccio, 
supra.  It would potentially be prejudicial to the veteran if 
the Board were to proceed with a decision at this time.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit)  in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the 
agency of original jurisdiction (AOJ) because the record does 
not show that the veteran was provided adequate notice under 
the VCAA and the Board is without authority to do so.  

The Board further notes that more recent judicial precedent 
has addressed the notification requirements of the VCAA.  
Specifically, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (the PVA case), the Federal Circuit invalidated the 
30 day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit found in the PVA case that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

Thus, since this case is being remanded, the AOJ must inform 
the veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

Submission of additional evidence

A remand is also required for consideration by the AOJ of 
additional evidence submitted by the veteran's attorney in 
May 2003 consisting of a sworn statement from the veteran's 
wife dated in November 2002 and a letter from the veteran 
dated in March 2002).  The veteran's attorney in essence 
indicated that he did not wish to waive initial AOJ review.  

Previously, the Board's Rules of Practice, 38 C.F.R. Parts 19 
& 20, did not require the Board to obtain a waiver allowing 
the Board to consider additional evidence in lieu of initial 
review by the AOJ.  However, in the DAV case, the Federal 
Circuit held that 38 C.F.R. § 19(a)(2) was inconsistent with 
38 U.S.C. § 7104(a) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case for initial consideration 
by the AOJ.  That decision reinforces previous rulings that 
stand for the proposition that a claimant is entitled to AOJ 
level review of a case before appellate level review by the 
Board.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).  
In view of the Federal Circuit's decision, the Board will 
remand this case to ensure full and complete compliance with 
these requirements as well.

The Board observes in passing that the veteran's attorney in 
fact proffered what may be described as a conditional waiver, 
in that he indicated that he did not wish to waive AOJ 
consideration if the Board could not immediately grant 
benefits.  There is no basis in the law for such conditional 
waiver.  The Board will consider the evidence of record and 
render a decision only after all due process and procedural 
requirements of law have been satisfied, which in this case 
includes consideration of the newly submitted evidence by the 
AOJ.  In remanding this case, the Board intimates no opinion 
as to its ultimate outcome.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed, including providing the 
veteran with written notice of the 
evidence, if any, the veteran is expected 
to provide in support of the claims on 
appeal and the evidence, if any, that VBA 
will obtain for him.

2.  Thereafter, VBA must readjudicate the 
issues on appeal, with consideration of 
all evidence of record, to include any 
additional statements submitted by or on 
behalf of the veteran.  A supplemental 
statement of the case should be prepared 
if any benefit sought on appeal remains 
denied.  The veteran and his attorney 
should be provided with the supplemental 
statement of the case, and an appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


